Carroll, J.
The plaintiff purchased from the defendant the good will of a garage and its equipment. The bill of sale was in writing under seal and contained this covenant: “And I hereby covenant with the grantee that I am the lawful owner of the said goods, and chattels; that they are free from all incumbrances, that I have good right to sell the same as aforesaid; and that I will warrant and defend the same against the lawful claims and demands of all persons.” The plaintiff relied on an oral warranty that the articles constituting the equipment of the garage cost the defendant the amount set forth in the inventory. There was no evidence of fraud and the plaintiff received all the merchandise mentioned. The judge ruled that the plaintiff could not recover, and directed the jury to return a verdict for the defendant. The plaintiff excepted.
The contract of sale was in writing and contained the entire agreement of the parties. It could not be contradicted by oral evidence that the defendant warranted that the price of the chattels sold was the price paid by him. MacAlman v. Gleason, 228 Mass. 454. Glackin v. Bennett, 226 Mass. 316, and cases cited. Goldenberg v. Taglino, 218 Mass. 357, 359. Rochester Tumbler Works v. Mitchell Woodbury Co. 215 Mass. 194, 197. Scholl v. Killorin, 190 Mass. 493.
While paroi evidence is admissible to identify the subject matter to which a written contract relates, Swett v. Shumway, 102 Mass. 365, Keller v. Webb, 125 Mass. 88, the evidence of the cost of the equipment was not offered for this purpose. It was offered to' show an additional warranty not contained in the written bill of sale, and was therefore inadmissible.

Exceptions overruled..